Name: 2000/555/EC: Commission Decision of 6 September 2000 amending Decision 97/569/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products (notified under document number C(2000) 2480) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Asia and Oceania;  cooperation policy;  trade;  foodstuff
 Date Published: 2000-09-19

 Avis juridique important|32000D05552000/555/EC: Commission Decision of 6 September 2000 amending Decision 97/569/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products (notified under document number C(2000) 2480) (Text with EEA relevance) Official Journal L 235 , 19/09/2000 P. 0025 - 0026Commission Decisionof 6 September 2000amending Decision 97/569/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products(notified under document number C(2000) 2480)(Text with EEA relevance)(2000/555/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 98/603/EC(2), and in particular Article 2(1) thereof,Whereas:(1) Provisional lists of establishments in third countries producing meat products have been drawn up by Commission Decision 97/569/EC(3), as last amended by Commission Decision 2000/253/EC(4).(2) Australia has sent a list of establishments producing meat products and for which the responsible authorities certify that the establishments are in accordance with the Community rules.(3) A provisional list of establishments producing meat products can thus be drawn up for Australia. Commission Decision 97/569/EC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The text of the Annex to this Decision is added to the Annex of Decision 97/569/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 234, 26.8.1997, p. 16.(4) OJ L 78, 29.3.2000, p. 32.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA"PaÃ ­s: Australia/Land: Australien/Land: Australien/Ã §Ã Ã Ã ±: Ã Ã Ã Ã Ã Ã ±Ã »Ã ¯Ã ±/Country: Australia/Pays: Australie/Paese: Australia/Land: AustraliÃ «/PaÃ ­s: AustrÃ ¡lia/Maa: Australia/Land: Australien>TABLE>"